This matter coming on for consideration by the Court pursuant to SCRA 1986, 17-211(E), wherein the Chairperson of the Disciplinary Board has forwarded to the Court an Agreement Not to Contest and Consent to Sanctions signed by Dale B. Dilts and approved by disciplinary counsel. The Agreement has been reviewed by a Hearing Committee and a panel of the Disciplinary Board, and the Court hereby accepts the recommendation of the Board that the agreement be adopted. In accordance with SCRA 1986, 17-209(B), Dale B. Dilts has submitted to a sworn statement admitting to violations of SCRA 1986, 16-101, 16-103 and 16-116 and agreeing to resign from the practice of law. Under the circumstances and in view of Dilts’ stated intention never to apply for reinstatement to the Bar of the State of New Mexico, the Court feels that the interests of the public will adequately be protected by this proposed disposition. NOW, THEREFORE, IT IS ORDERED that the already tendered resignation of Dale B. Dilts is hereby accepted and that the effective date of said resignation be March 1, 1989; IT IS FURTHER ORDERED that said resignation shall be permanent and that if, for any reason, Dilts should subsequently decide to apply for reinstatement to the Bar of the State of New Mexico, he may not do so except by leave of the Supreme Court and pursuant to procedures set forth in SCRA 1986, 17-209(E). IT IS FURTHER ORDERED that the Clerk of this Court publish this Order in News and Views and in the New Mexico Reports. Costs of this action in the amount of $102.30 are assessed against the said Dale B. Dilts and are to be paid to the Disciplinary Board on or before May 1, 1989.